Title: To James Madison from Sylvanus Bourne, 26 June 1806
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam June 26 1806

I have within a few days addressed you by triplicates, transmitting the Official Communication of the late Change of Govt. here.  The inclosed Gazette has a copy of said Communication with some aditions relative to the alteration of the Commissions of the foreign Agents here referred to in my last.
I have the honor to be With great respect Sir, Yr Ob Servt

S Bourne

